DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (United States Patent Application Publication 2015/0244916), hereinafter referenced as Kang.
Regarding claim 1, Kang discloses a control method for an imaging device, the imaging device comprising a pixel-cell array, the pixel-cell array comprising a plurality of photosensitive pixel-units, each photosensitive pixel-unit of the photosensitive pixel-units comprising at least two exposure pixels (figure 4 exhibits pixel pattern 410 wherein each 2x2 array of pixels is interpreted as a pixel unit as disclosed at paragraph 103), the at least two exposure pixels comprising at least one medium-exposure pixel (paragraph 65 teaches that the pixels can be configured with a reference exposure time, when the pixel have said reference exposure time they are interpreted as medium-exposure pixels), the method comprising: determining an ambient brightness level of a photographing environment (paragraph 118 teaches that a brightness level can be used to adjust the short and long exposure pixels which have identical exposure times, referred to as a reference exposure time, by the same amount); adjusting a first ratio to be a first value, in response to a brightness level of the photographing environment belonging to a high-level or a low-level (figure 11a exhibits step 1120 in which the ratio is adjusted to be reduce the number of medium exposure pixels based on the under and over exposure conditions as disclosed at paragraph 117), wherein the first ratio indicates a ratio of the at least one medium-exposure pixel in the each photosensitive pixel-unit (when increasing or maintaining the number of pixels with different short and long exposures, the ratio of 4:0 indicates the number of number of S/L pixels to medium pixels); and adjusting the first ratio to be a second value, in response to the brightness level of the photographing environment belonging to a medium-level (figure 11a exhibits step 1125 in which the ratio is adjusted to be maintained at all reference exposure pixels based on the lack of under or over exposure in the histogram which provides an ambient brightness level as disclosed at paragraph 118), wherein the low-level, the medium-level, and the high-level are in an ascending order, and the first value is greater than the second value (figure 15 exhibits wherein the long exposure time is longer than the reference exposure time as disclosed at paragraph 135; figure 17 exhibits wherein the short exposure time is less than the reference exposure time as disclosed at paragraph 139).
Regarding claim 10, Kang discloses everything claimed as applied above (see claim 1), in addition, Kang discloses controlling the pixel-cell array to output original pixel information, after adjusting the first ratio (figure 11A exhibits wherein long and short exposure image data is obtained in step 1135 as disclosed at paragraph 151); obtaining combined pixel information of the each photosensitive pixel-unit according to original pixel information output by the at least two exposure pixels in the each photosensitive pixel-unit (paragraph 59 teaches obtaining reconstructed image data by generating a long exposure image and a short exposure image); and performing imaging according to the combined pixel information (paragraph 59 teaches performing imaging to generate a merged HDR image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
Regarding claim 13, Kang discloses electronic device, comprising: a pixel-cell array comprising a plurality of photosensitive pixel-units (figure 1 exhibits image sensor 10 which includes a pixel array as disclosed at paragraph 48), each photosensitive pixel-unit of the photosensitive pixel-units comprising at least two exposure pixels (figure 4 exhibits pixel pattern 410 wherein each 2x2 array of pixels is interpreted as a pixel unit as disclosed at paragraph 103), the at least two exposure pixels comprising at least one medium-exposure pixel (paragraph 65 teaches that the pixels can be configured with a reference exposure time, when the pixel have said reference exposure time they are interpreted as medium-exposure pixels), a processor (figure 1 exhibits processor 30 as disclosed at paragraph 46); and a memory (figure 1 exhibits memory 50 as disclosed at paragraph 46), and implements: determining an ambient brightness level of a photographing environment (paragraph 118 teaches that a brightness level can be used to adjust the short and long exposure pixels which have identical exposure times, referred to as a reference exposure time, by the same amount); adjusting a first ratio to be a first value, in response to a brightness level of the photographing environment belonging to a high-level or a low-level (figure 11a exhibits step 1120 in which the ratio is adjusted to be reduce the number of medium exposure pixels based on the under and over exposure conditions as disclosed at paragraph 117), wherein the first ratio indicates a ratio of the at least one medium-exposure pixel in the each photosensitive pixel-unit (when increasing or maintaining the number of pixels with different short and long exposures, the ratio of 4:0 indicates the number of number of S/L pixels to medium pixels); and adjusting the first ratio to be a second value, in response to the brightness level of the photographing environment belonging to a medium-level (figure 11a exhibits step 1125 in which the ratio is adjusted to be maintained at all reference exposure pixels based on the lack of under or over exposure in the histogram which provides an ambient brightness level as disclosed at paragraph 118), wherein the low-level, the medium-level, and the high-level are in an ascending order, and the first value is greater than the second value (figure 15 exhibits wherein the long exposure time is longer than the reference exposure time as disclosed at paragraph 135; figure 17 exhibits wherein the short exposure time is less than the reference exposure time as disclosed at paragraph 139).  However, Kang fails to explicitly disclose that the memory stores a computer program operable on the processor, wherein the computer program, when executed by the processor.
	However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a non-transitory computer-readable storage medium, storing a computer program, when executed by a processor, implements a process is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Kang by a non-transitory computer-readable storage medium, storing a computer program, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claim 20, a non-transitory computer-readable storage medium, storing a computer program, corresponds to and is analyzed the same as the method of claim 1 (figure 1 exhibits a storage medium 50 as disclosed at paragraph 46).  However, Kang does not explicitly disclose that a program is stored on the storage medium.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a non-transitory computer-readable storage medium, storing a computer program, when executed by a processor, implements a process is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Kang by a non-transitory computer-readable storage medium, storing a computer program, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huang (United States Patent Application Publication 2011/0050937) and further in view of Yuan et al. (United States Patent Application Publication 2011/0221933), hereinafter referenced as Yuan.
Regarding claim 11, Kang discloses everything claimed as applied above (see claim 1), however, Kang fails to disclose wherein the photographing environment is in a backlit scene; and wherein before the determining an ambient brightness level, the method further comprises: determining that the photographing environment is in the backlit scene, according to a histogram of a photographed preview image.
Huang is a similar or analogous system to the claimed invention as evidenced Huang teaches a method for controlling exposure in an imaging device wherein the motivation of properly controlling exposure in the case of a backlit scene thereby improving image quality would have prompted a predictable variation of Kang by applying Huang’s known principal of before the determining an ambient brightness level (paragraphs 14 and 15 teach that after a backlight scene is determined a low brightness value which is an ambient light level is determined): determining that the photographing environment is in the backlit scene, according to a photographed preview image (figure 3 exhibits a process for determining if a scene is backlit based on brightness values of a subject and background in a preview image as disclosed at paragraph 12).
In view of the motivations such as properly controlling exposure in the case of a backlit scene thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Kang in view of Huang fails to disclose wherein the backlit condition is determined based on a histogram of the photographed preview image.
Kang in view of Huang discloses determining a backlit condition based on the average luminance of blocks in a scene (as disclosed at paragraph 12 of Huang).  Yuan discloses that a backlit scene may be determined based on a histogram analysis of a preview image (paragraph 57 discloses analyzing a histogram to determine if a scene is backlit).  Because both Kang in view of Huang and Yuan disclose methods for determining a backlit scene, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute one method for the other to achieve the predictable result of determining that a scene to be photographed is backlit.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huang.
Regarding claim 12, Kang discloses everything claimed as applied above (see claim 1), however, Kang fails to disclose wherein the photographing environment is in a backlit scene; and the method further comprises: before the determining an ambient brightness level: determining a brightness value of an imaging object and a brightness value of a background of a preview image according to the ambient brightness level measured via the pixel- cell array; and determining that the photographing environment is in the backlit scene, according to the brightness value of the imaging object and the brightness value of the background.
Huang is a similar or analogous system to the claimed invention as evidenced Huang teaches a method for controlling exposure in an imaging device wherein the motivation of properly controlling exposure in the case of a backlit scene thereby improving image quality would have prompted a predictable variation of Kang by applying Huang’s known principal of before the determining an ambient brightness level (paragraphs 14 and 15 teach that after a backlight scene is determined a low brightness value which is an ambient light level is determined): determining a brightness value of an imaging object and a brightness value of a background of a preview image according to the ambient brightness level measured via the pixel- cell array; and determining that the photographing environment is in the backlit scene, according to the brightness value of the imaging object and the brightness value of the background (figure 3 exhibits a process for determining if a scene is backlit based on brightness values of a subject and background in a preview image as disclosed at paragraph 12).
In view of the motivations such as properly controlling exposure in the case of a backlit scene thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 2-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art of record fails to teach or suggest wherein the adjusting a first ratio to be the first value comprises: switching at least one of a short-exposure pixel and a long-exposure pixel in the each photosensitive pixel-unit to at least one of another medium-exposure pixel, such that the first ratio is increased to be the first value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kang teaches an imaging device in which pixels can shift exposure values within pixel-units based on brightness levels, however, Kang teaches reducing the number of medium-exposure pixels based on a photographing brightness being a high or low level, as opposed to increasing the number of medium exposure pixels in response a photographing brightness being a high or low level as claimed in claim 2.  Therefore, Kang fails to teach or suggest “wherein the adjusting a first ratio to be the first value comprises: switching at least one of a short-exposure pixel and a long-exposure pixel in the each photosensitive pixel-unit to at least one of another medium-exposure pixel, such that the first ratio is increased to be the first value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel” as currently claimed.
Claims 4, 6 and 8 are objected to due to their dependence on claim 2.
Claim 3 is objected to because the prior art of record fails to teach or suggest wherein the adjusting the first ratio to be the second value comprises: switching at least one of the at least one medium-exposure pixel in the each photosensitive pixel-unit to at least one of a short-exposure pixel and a long-exposure pixel, such that the first ratio is reduced to be the second value; wherein an exposure duration of a long-exposure pixel is greater than an exposure { YB:01209546.DOCX } -31-duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kang teaches an imaging device in which pixels can shift exposure values within pixel-units based on brightness levels, however, Kang teaches increasing or maintaining the number of medium-exposure pixels based on a photographing brightness being a medium level, as opposed to reducing the number of medium exposure pixels in response a photographing brightness being a medium as claimed in claim 3.  Therefore, Kang fails to teach or suggest “wherein the adjusting the first ratio to be the second value comprises: switching at least one of the at least one medium-exposure pixel in the each photosensitive pixel-unit to at least one of a short-exposure pixel and a long-exposure pixel, such that the first ratio is reduced to be the second value; wherein an exposure duration of a long-exposure pixel is greater than an exposure { YB:01209546.DOCX } -31-duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel” as currently claimed.
Claims 5, 7 and 9 are objected to due to their dependence on claim 3.
Claim 14 is objected to because the prior art of record fails to teach or suggest wherein at least one of a short-exposure pixel and a long-exposure pixel in the each photosensitive pixel-unit is switched to at least one of another medium-exposure pixel, such that the first ratio is increased to be the first value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel, in combination with the elements of claim 13 from which it is dependent.  The closest prior art of record, Kang teaches an imaging device in which pixels can shift exposure values within pixel-units based on brightness levels, however, Kang teaches reducing the number of medium-exposure pixels based on a photographing brightness being a high or low level, as opposed to increasing the number of medium exposure pixels in response a photographing brightness being a high or low level as claimed in claim 14.  Therefore, Kang fails to teach or suggest “wherein at least one of a short-exposure pixel and a long-exposure pixel in the each photosensitive pixel-unit is switched to at least one of another medium-exposure pixel, such that the first ratio is increased to be the first value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel” as currently claimed.
Claims 16 and 19 are objected to due to their dependence on claim 14.
Claim 15 is objected to because the prior art of record fails to teach or suggest wherein at least one of the at least one medium-exposure pixel in the each photosensitive pixel-unit is switched to at least one of a short-exposure pixel and a long-exposure pixel, such that the first ratio is reduced to be the second value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel, in combination with the elements of claim 13 from which it is dependent.  The closest prior art of record, Kang teaches an imaging device in which pixels can shift exposure values within pixel-units based on brightness levels, however, Kang teaches increasing or maintaining the number of medium-exposure pixels based on a photographing brightness being a medium level, as opposed to reducing the number of medium exposure pixels in response a photographing brightness being a medium as claimed in claim 15.  Therefore, Kang fails to teach or suggest “wherein at least one of the at least one medium-exposure pixel in the each photosensitive pixel-unit is switched to at least one of a short-exposure pixel and a long-exposure pixel, such that the first ratio is reduced to be the second value; wherein an exposure duration of a long-exposure pixel is greater than an exposure duration of a medium-exposure pixel, and the exposure duration of the medium-exposure pixel is greater than an exposure duration of a short-exposure pixel” as currently claimed.
Claims 17 and 18 are objected to due to their dependence on claim 15.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogasahara (United States Patent Application Publication 2021/0193739) teaches a stacked photodiode structure.
Ikuma et al. (United States Patent Application Publication 2019/0288020) teaches a method of controlling exposure with short, medium and long exposures.
Nishihara (United States Patent Application Publication 2011/0050969) teaches a method of exposure control.
Ogawa et al. (United States Patent Application Publication 2007/0273785) teaches a method of exposure control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696